Citation Nr: 1803030	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  09-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee traumatic degenerative arthritis with total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1967 and from May 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2015, the Board remanded this appeal in order to afford the Veteran a hearing as requested on his August 2009 substantive appeal.  However, in January 2016, the Veteran withdrew his request for a hearing.  Therefore, the appeal was returned to the Board for adjudication.


FINDING OF FACT

Competent, credible and probative evidence raises a reasonable doubt that the Veteran's current left knee disability is proximately due to or a result of his service-connected right knee disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left knee disability as secondary to his service-connected right knee disability.  In this regard, the Veteran has asserted that he relied heavily on his left knee in order to compensate for the pain associated with his right knee disability, which resulted in his current left knee disability.  

The controlling issue in this case is whether the Veteran's current left knee disability, which has been diagnosed as degenerative joint disease, status post total left knee replacement, is proximately caused or aggravated by a service-connected disability.  

During an August 2013 VA examination, the examiner opined that it is "less as likely as not" that the Veteran's left knee arthritis is proximately due to or a result of his right knee replacement.  The December 2013 supplemental statement of the case (SSOC) reflects that the RO continued to deny the Veteran's left knee claim on the basis of the August 2013 VA opinion, which it deemed was a negative opinion.  

However, upon further review of the August 2013 VA opinion, the Board finds that the VA examiner suggests that the Veteran's left knee disability was, in fact, caused by his service-connected right knee disability.  First, the Board notes that, while the examiner stated that it is "less as likely as not" that the Veteran's left knee arthritis is proximately due to or a result of his right knee replacement, the examiner described "less as likely as not" as a "50 percent or greater probability," which corresponds to a finding of "as likely as not," which in turn supports a finding of a positive relationship between the left and right knee disabilities.  

The Board finds particularly probative that the rationale provided by the August 2013 VA examiner also supports a finding of a positive, causal relationship between the left and right knee disabilities, as the examiner noted that the right knee disability affected his gait and altered his stride, which caused strain on the left knee.  

Given the rationale provided by the August 2013 VA examiner and the statement that there is a 50 percent or greater probability of a relationship between the left and right knee disabilities, the Board finds that the August 2013 VA opinion provides competent and credible evidence of a nexus between the Veteran's current left knee disability and his service-connected right knee disability.  Indeed, as noted, the August 2013 VA examiner provided a rationale that suggests a causal relationship between the left and right knee disabilities and there is no opposing medical evidence or opinion of record that outweighs or contradicts the opinion.  The Board also finds probative that the August 2013 VA opinion is consistent with the Veteran's competent lay assertions regarding how his functional impairment caused by the service-connected right knee disability resulted in his left knee disability.  

In view of the foregoing, the Board finds that service connection for a left knee disability as secondary to service-connected right knee disability is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for a left knee disability, as secondary to service-connected right knee traumatic degenerative arthritis with total knee replacement, is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


